Exhibit 10.3

EXECUTION FORM

STOCKHOLDERS AGREEMENT

This Stockholders Agreement (this “Agreement”) is made and entered into as of
[●], 2018, by and among Lifetime Brands, Inc., a Delaware corporation (the
“Company”) and Taylor Parent, LLC, a Delaware limited liability company (the
“Taylor Parent” and, together with any other stockholder of the Company set
forth on Schedule I hereto, as may be amended from time to time after the date
hereof, each a “Stockholder” and collectively, the “Stockholders”).

WHEREAS, the Company, Taylor Parent, Taylor Holdco, LLC, a Delaware limited
liability company, and CP Taylor GP, LLC, a Delaware limited liability company,
have previously entered into an Agreement and Plan of Merger (the “Merger
Agreement”), dated as of December 22, 2017, pursuant to which, following the
consummation of the transactions contemplated thereby, Taylor Holdco, LLC will
become a wholly-owned subsidiary of the Company and Taylor Parent will become a
stockholder of the Company;

WHEREAS, the Company and Taylor Parent desire to enter into this Agreement to
provide for (a) registration rights with respect to the shares of Common Stock
held by the Stockholder and (b) certain other governance matters and
restrictions on Transfer and other matters set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in Section 1. Capitalized terms used, but not
otherwise defined herein, shall have the meanings ascribed to such terms in the
Merger Agreement.

“Accountants” means the firm of independent certified public accountants
selected by the Board.

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly, through one or more intermediaries, controls, or is under common
control with, or is controlled by, such Person. As used in this definition,
“control” (including, with its correlative meanings, “controlling,” “controlled
by” and “under common control with”) shall mean possession, directly or
indirectly, of power to direct or cause the direction of the actions, management
or policies of the specified person (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).

“Agreement” has the meaning set forth in the preamble hereto.

“Beneficially Own” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

“Board” means the Board of Directors of the Company.

“Board Policies and Procedures” has the meaning set forth in Section 5(h).

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Law to
close.

“Centre Partner Funds” means the investment funds managed by Centre Partners
Management, LLC.

 

1



--------------------------------------------------------------------------------

“Change of Control” means any of the following: (A) a sale, lease, exchange or
other transfer (in one transaction or a related series of transactions) of all
or substantially all of the assets of the Company and its Subsidiaries to any
single person or “group” (as defined in the Securities Exchange Act of 1934) of
persons; (B) consummation of a merger or consolidation of the Company with or
into any other corporation or other entity in any event where 50% of the equity
ownership or voting power of the then-outstanding capital stock of the Company
is held by any single person or “group” (as defined in the Securities Exchange
Act of 1934) of persons; or (C) the sale of more than 50% of the equity
ownership or voting power of the then-outstanding capital stock of the Company
to any single person or “group” (as defined in the Securities Exchange Act of
1934) of persons.

“Commission” means the Securities and Exchange Commission or any other
Governmental Authority at the time administering the Securities Act.

“Common Stock” means (a) the Company’s common stock, par value $0.001 per share
and (b) any Securities issued or issuable directly or indirectly with respect to
shares of Common Stock by way of conversion, exercise or exchange, stock
dividend or stock split or in connection with a combination of shares,
recapitalization, reclassification, merger, consolidation, reorganization or
other similar event.

“Company” has the meaning set forth in the preamble hereto.

“Company Bylaws” has the meaning set forth in Section 4(a).

“Company Certificate of Incorporation” has the meaning set forth in
Section 4(a).

“DGCL” means the General Corporation Law of the State of Delaware, as the same
shall be in effect from time to time.

“Demand Party” has the meaning set forth in Section 2(a).

“Demand Notice” has the meaning set forth in Section 2(a).

“Demand Registration” has the meaning set forth in Section 2(a).

“Disinterested Directors” means all of the members of the Board other than the
Taylor Parent Directors.

“Exchange Act” means the Securities Exchange Act of 1934, and the Rules and
Regulations, all as the same shall be in effect from time to time.

“Fully Diluted Basis” means, as of the time of determination, the sum of (a) the
number of registered and unregistered shares of Common Stock issued and
outstanding (excluding any unvested restricted shares of Common Stock), plus
(b) the number of shares of Common Stock issuable upon the exercise of all
vested and unvested in-the-money stock options of the Company (calculated using
the treasury stock method, based on the average of the closing stock price of
shares of Common Stock of the last 20 trading days prior to the date of
determination, weighted for volume), plus (c) the number of shares of unvested
restricted Common Stock that will vest within 12 months of the applicable date
of determination pursuant to the terms of the agreements in which such shares
were granted. For purposes of the foregoing clause (c), the number of such
shares that will vest by the applicable date of determination shall be
calculated on the assumption that any holder of such shares as of such date will
continue to be employed by the Company or any of its Affiliates or serve as a
Director of the Company or any of its Affiliates, as applicable, on the
applicable date of determination. Further, for purposes of the foregoing clause
(c), shares that vest based on the performance of the Company will be derived
from the Company’s audited financial statements for the applicable period, or,
if such determination is required to be made prior to the finalization of the
Company’s audited financial statements, shares that vest based on performance of
the Company will be derived from the Company’s annual budget, as approved by the
Board for

 

2



--------------------------------------------------------------------------------

the final year of the applicable performance stock plan. If after the Closing
the Company issues any securities to employees of the Company or any Director
pursuant to a plan that is not substantially similar to plans in effect as of
the date hereof, the calculation of the Company’s outstanding shares of Common
Stock on a Fully Diluted Basis shall be revised to reflect such issuance as
determined by the Board in its reasonable discretion. An illustrative example
calculation of the Company’s outstanding shares of Common Stock on a Fully
Diluted Basis as determined based on the assumptions set forth above is set
forth as Exhibit A hereto.

“Governmental Authority” means any Federal, state, municipal, local or foreign
government, governmental authority, regulatory or administrative agency,
governmental commission, department, board, bureau, agency or instrumentality,
court, tribunal, arbitrator or arbitral body.

“Information” has the meaning set forth in Section 2(i)(xi).

“Inspectors” has the meaning set forth in Section 2(i)(xi).

“Issuer Free Writing Prospectus” means each “free writing prospectus” (as
defined in Rule 405) prepared by or on behalf of the Company or used or referred
to by the Company in any offering of Registrable Securities pursuant to
Section 2.

“Law” means any federal, state, local, municipal or foreign order, judgment,
decree, constitution, Law (including common Law), ordinance, rule, regulation,
statute or treaty, as well as any legally binding policy, guidance,
interpretation, manual or binding communication of any Governmental Authority or
stock exchange on which the Common Stock is listed.

“Lock-up Period” means the period commencing on the Closing and ending on
January 1, 2020.

“Majority Stockholders” means Stockholders that Beneficially Own a majority of
the shares of Common Stock Beneficially Owned by the Stockholders.

“Nominating Committee” means the Nominating and Governance Committee of the
Board.

“Order” means any order, writ, judgment, injunction, decree, stipulation,
determination, ruling, subpoena or award or other decision issued, promulgated
or entered by or with any Governmental Authority.

“Permitted Issuer Information” means any “issuer information” (as defined in
Rule 433 of the Rules and Regulations) used with the prior written consent of
the Company in any offering of Registrable Securities pursuant to Section 2.

“Permitted Transfer” has the meaning set forth in Section 3(b).

“Permitted Transferee” has the meaning set forth in Section 3(b).

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability partnership, an investment fund,
a limited liability company, a corporation (including not-for-profit), an
association, a joint stock corporation, a trust, estate, a joint venture, an
unincorporated organization and any Governmental Authority or any other entity
of any kind or nature.

“Preliminary Prospectus” means any preliminary prospectus relating to an
offering of Registrable Securities pursuant to Section 2, including any
prospectus supplement thereto, as filed with the Commission pursuant to Rule
424(b) of the Rules and Regulations.

“Prospectus” means the final prospectus relating to any offering of Registrable
Securities pursuant to Section 2, including any prospectus supplement thereto,
as filed with the Commission pursuant to Rule 424(b) of the Rules and
Regulations.

 

3



--------------------------------------------------------------------------------

“Records” has the meaning set forth in Section 2(i)(xi).

“Registrable Securities” means at any time, with respect to any Stockholder,
shares of Common Stock held by such Stockholder until (i) such shares of Common
Stock have been sold pursuant to an effective Registration Statement or
(ii) such shares of Common Stock have been sold pursuant to Rule 144 promulgated
under the Securities Act.

“Registration Expenses” has the meaning set forth in Section 2(j).

“Related Person” means, as to any Person, any Affiliates of such Person;
provided that the Centre Partner Funds and Centre Partner Management, LLC, shall
be deemed to be Related Persons of Taylor Parent.

“Restricted Shares” has the meaning set forth in Section 3(a).

“Road Show Material” has the meaning set forth in Section 2(k).

“Rule 144” means Rule 144 of the Rules and Regulations or any successor rule
thereto or any complementary rule thereto.

“Rule 405” means Rule 405 of the Rules and Regulations or any successor rule
thereto or any complementary rule thereto.

“Rule 415” means Rule 415 of the Rules and Regulations or any successor rule
thereto or any complementary rule thereto.

“Rule 433” means Rule 433 of the Rules and Regulations or any successor rule
thereto or any complementary rule thereto.

“Rules and Regulations” means the rules and regulations of the Commission, as
the same shall be in effect from time to time.

“Securities” means “securities” as defined in Section 2(a)(1) of the Securities
Act and includes capital stock or other equity interests or any options,
warrants or other securities that are directly or indirectly convertible into,
or exercisable or exchangeable for, capital stock or other equity interests.
Whenever a reference herein to Securities is referring to any derivative
securities, the rights of a holder shall apply to such derivative securities and
all underlying Securities directly or indirectly issuable upon conversion,
exchange or exercise of such derivative securities.

“Securities Act” means the Securities Act of 1933, and the Rules and
Regulations, all as the same shall be in effect from time to time.

“Sellers’ Counsel” has the meaning set forth in Section 2(i)(ii).

“Stockholder” and “Stockholders” have the meanings set forth in the preamble
hereto.

“Taylor Parent Designee” has the meaning set forth in Section 5(a).

“Taylor Parent Designee Calculation Date” has the meaning set forth in
Section 5(a).

“Taylor Parent Directors” has the meaning set forth in Section 5(g).

“Termination Event” means the earliest to occur of (i) the expiration of the
six-month period following such time as Taylor Parent (together with its Related
Persons) ceases to Beneficially Own at least 5% of all

 

4



--------------------------------------------------------------------------------

outstanding Common Stock on a Fully Diluted Basis, (ii) the date of the
occurrence of a Change of Control of the Company, or (iii) upon written notice
by the Majority Stockholders following (x) the removal of any Taylor Parent
Designee from the Board, or the removal of Robert Kay as Chief Executive Officer
or as a director of the Company, in each case without cause, which, with respect
to Robert Kay, shall be as defined in his employment agreement with the Company
(and, (A) in each case unless approved by at least one Taylor Parent Designee
and (B) in the case of removal of a single Taylor Parent Designee, unless the
Company causes a replacement Taylor Parent Designee selected by Taylor Parent to
be appointed to the Board within thirty (30) days of such removal), (y) the
failure of the Company to include in any proxy statement for an annual meeting
of stockholders at which directors will be elected, the nomination by the Board
of the Taylor Parent Designees contemplated by Section 5 or (z) a material
breach of the Company’s obligations under this Agreement which has not been
cured within 20 Business Days following written notice to the Company of such
breach (this clause (ii)(z), a “Buyer Termination Event”).

“Transfer” has the meaning set forth in Section 3(a).

“Underwritten Offering” means a sale of Common Stock to an underwriter for
reoffering to the public.

Section 2. Registration Rights.

(a) Right to Demand; Demand Notices. Subject to the provisions of this
Section 2, at any time and from time to time following the Lock-up Period, the
Majority Stockholders (the “Demand Party”) shall have the right to make written
requests during the term of this Agreement to the Company for registration under
and in accordance with the provisions of the Securities Act of all or part of
its Registrable Securities on Form S-1, or any successor long form registration
statement form, or, if available, Form S-3, or any successor short form
registration statement form (such registration, a “Demand Registration”). In no
event shall the Company be required to effect more than two Demand Registrations
on Form S-1 or any successor long form registration statement form pursuant to
this Section 2(a) during the term of this Agreement; provided, a Demand
Registration shall be deemed to be withdrawn and shall not be deemed to have
been requested for purposes of this Section 2(a) to the extent the Company is
not deemed, pursuant to Section 2(e), to have effected such Demand Registration.
All requests made pursuant to this Section 2 will specify the aggregate amount
of Registrable Securities to be registered, and will also specify the intended
method of transfer thereof (a “Demand Notice”), including, if such transfer is
pursuant to an Underwritten Offering, whether such offering shall be a “firm
commitment” underwriting. The Company shall (i) as promptly as reasonably
practicable but in no event later than two Business Days after the receipt of a
Demand Notice, give written notice thereof to all other Stockholders, which
notice shall specify the number of Registrable Securities subject to the Demand
Registration, the registration statement form to be used, the names and notice
information of the Demand Party and the intended method of disposition of such
Registrable Securities and (ii) subject to Section 2(g), include in the
Registration Statement filed pursuant to such Demand Registration all of the
Registrable Securities requested by such Stockholders for inclusion in such
Registration Statement from whom the Company has received a written request for
inclusion therein within ten days after the receipt by such Stockholders of such
written notice referred to in clause (i) above. Each such request by such
Stockholders shall specify the number of Registrable Securities proposed to be
registered and such Stockholder shall send a copy of such request to the Demand
Party. The failure of any Stockholder to respond within such 10-day period
referred to in clause (ii) above shall be deemed to be a waiver of such
Stockholder’s rights under this paragraph (a) with respect to such Demand
Registration. If a Stockholder sends the Company a written request for inclusion
of part or all of such Stockholder’s Registrable Securities in a registration,
such Stockholder shall not be entitled to withdraw or revoke such request
without the prior written consent of the Company unless, as a result of facts or
circumstances arising after the date on which such request was made relating to
the Company or to market conditions, such Stockholder reasonably determines that
participation in such registration would have a material adverse effect on such
Stockholder. Subject to Section 2(b), promptly upon receipt of any such Demand
Notice, the Company will use its commercially reasonable efforts to cause to
become effective, as soon as possible, but in any event within 90 days following
receipt for a Demand Registration on Form S-1 and 60 days after receipt for a
Demand

 

5



--------------------------------------------------------------------------------

Registration on Form S-3, such registration under the Securities Act of the
Registrable Securities that the Company has been so requested to register. The
Company shall not be required to effect more than one Underwritten Demand
Registration or Underwritten Shelf Registration in any six-month period.

(b) Company’s Right to Defer Registration. If the Company is requested to effect
a Demand Registration or a Shelf Registration (as defined below) and the Company
determines in good faith that any registration of securities should not be made
because it would materially interfere with any material financing, acquisition,
corporate reorganization or merger or other transaction involving the Company,
including negotiations related thereto, require the Company to disclose any
material nonpublic information which would reasonably be likely to be
detrimental to the Company or would otherwise have a material adverse effect on
the Company’s business or financial condition (a “Valid Business Reason”), the
Company shall have the right to defer such filing (but not the preparation of
the Registration Statement) until such Valid Business Reason no longer exists,
but in no event for more than 90 days after the date of receipt of the request
for such registration from such Demand Party; provided, however, that the
Company may not defer its obligation in this manner more than 120 days in total
in any 12-month period. The Company shall give written notice to all
Stockholders participating in the Demand Registration or Shelf Registration of
its determination to postpone filing a Registration Statement and of the fact
that the Valid Business Reason for such postponement no longer exists, in each
case, promptly after the occurrence thereof. If the Company shall so postpone
the filing of a Registration Statement and if the Demand Party within 30 days
after receipt of the notice of postponement advises the Company in writing that
such Demand Party has determined to withdraw such request for registration, then
such Demand Registration shall be deemed to be withdrawn and shall not be deemed
to have been requested for purposes of Section 2(a). If the effective date of
any Registration Statement filed would otherwise be at least 45 days, but fewer
than 90 days, after the end of the Company’s fiscal year, and the Securities Act
requires the Company to include audited financials as of the end of such fiscal
year, the Company may delay the effectiveness of such Registration Statement for
such period (up to a maximum of 45 days) as is reasonably necessary to include
therein audited financial statements for such fiscal year.

(c) Shelf Registration. Any time after the Lock-up Period when the Company is
eligible to use a short form registration statement under the Securities Act in
connection with a secondary public offering of its equity securities, the
Majority Stockholders may request that the Company register under the Securities
Act pursuant to Rule 415 promulgated under the Securities Act (a “Shelf
Registration”) the sale of Registrable Securities owned by such Stockholders
(“Shelf Registered Securities”). The Company shall give written notice of such
request to all of the Stockholders as promptly as reasonably practicable but in
no event later than ten days before the anticipated filing date of the
registration statement relating to such Shelf Registration, and such notice
shall describe the proposed Shelf Registration, the intended method of
disposition of such Registrable Securities and any other information that at the
time would be appropriate to include in such notice, and offer such Stockholders
the opportunity to register the number of Registrable Securities as each such
Stockholder may request in writing to the Company, given within ten days after
their receipt from the Company of the written notice of such Shelf Registration.
The “Plan of Distribution” section of such Shelf Registration shall permit all
lawful means of disposition of Registrable Securities, including firm-commitment
underwritten public offerings, block trades, agented transactions, sales
directly into the market, purchases or sales by brokers, hedging transactions,
distributions to stockholders, partners or members of such Stockholders and
sales not involving a public offering. With respect to each Shelf Registration,
the Company shall (i) as promptly as reasonably practicable after the written
request of the Majority Stockholders, file a Registration Statement and (ii) use
its commercially reasonable efforts to cause such Registration Statement to be
declared effective within 60 days after it receives a request therefor, and
remain effective until there are no longer any Shelf Registered Securities.

Upon written request made from time to time by holders of a majority of Shelf
Registered Securities (the “Shelf Requesting Holder”), which request shall
specify the amount of such Shelf Requesting Holder’s Shelf Registered Securities
to be sold (the “Requested Shelf Registered Securities”), the Company shall use
its commercially reasonable efforts to cause the sale of such Requested Shelf
Registered Securities to be in the form of a firm commitment underwritten public
offering (unless otherwise consented to by the Shelf Requesting

 

6



--------------------------------------------------------------------------------

Holder) if the anticipated aggregate offering price (calculated based upon the
market price of the Registrable Securities on the date of such written request
and including any Registrable Securities subject to any applicable
over-allotment option) to the public equals or exceeds $10,000,000.00 (including
causing to be produced and filed any necessary Prospectuses or Prospectus
supplements with respect to such offering). The Company shall give written
notice of such request to all other holders of Shelf Registered Securities no
later than two Business Days after the Company receives such request from the
Shelf Requesting Holder and, subject to Section 2(g), include in such offering
all Shelf Registered Securities as may be requested by such holders of Shelf
Registered Securities for inclusion in such offering from whom the Company has
received a written request for inclusion therein within two Business Days after
receipt of the Company’s notice. The managing underwriter or underwriters
selected for such offering shall be selected by the Shelf Requesting Holder and
shall be reasonably acceptable to the Company. Notwithstanding the foregoing, in
connection with any offering of Requested Shelf Registered Securities involving
an underwritten public offering that occurs or is scheduled to occur within 30
days of a proposed registered underwritten public offering of equity securities
for the Company’s own account (a “Contemporaneous Company Offering”), the
Company shall not be required to cause such offering of Requested Shelf
Registered Securities to take the form of an underwritten public offering but
shall instead offer the Shelf Requesting Holder the ability to include its
Requested Shelf Registered Securities in the Contemporaneous Company Offering.

No Shelf Registration pursuant to this paragraph (c) shall be deemed a Demand
Registration pursuant to Section 2(a).

(d) Registration Statement Form. Registrations under this Section 2 shall be on
such appropriate registration form of the Commission (i) as shall be selected by
the Company and as shall be reasonably acceptable to the Demand Party and
(ii) as shall permit the transfer of Registrable Securities in accordance with
the intended method or methods of transfer specified in the Demand Party’s
Demand Notice. If, in connection with any registration under this Section 2, the
managing underwriter, if any, shall advise the Company in writing that in its
opinion the use of another permitted form is of material importance to the
success of the offering, then such registration shall be on such other permitted
form.

(e) Effective Registration Statement. The Company shall be deemed to have
effected a Demand Registration or Shelf Registration if (i) the Registration
Statement relating to such Demand Registration or Shelf Registration is declared
effective by the Commission; provided, however, that no Demand Registration
shall be deemed to have been requested for purposes of Section 2(a) if (x) such
registration, after it has become effective, is or becomes subject to any stop
order, injunction or other Order of the Commission or other Governmental
Authority or court by reason of an act or omission by the Company and such
interference is not cured within 30 days or (y) the conditions to closing
specified in the purchase agreement or underwriting agreement entered into in
connection with such registration are not satisfied or waived because of an act
or omission by the Company (other than a failure of the Company or any of its
officers or employees to execute or deliver any closing certificate by reason of
facts or circumstances existing due to actions of a Stockholder) or (ii) at any
time after the request for registration has been delivered to the Company and
prior to the effectiveness of the Registration Statement, the preparation of
such Registration Statement is discontinued or such Registration Statement is
withdrawn or abandoned at the request of the Demand Party or Shelf Requesting
Holder (other than as contemplated by Section 2(j) unless such Stockholders have
elected to pay and have paid to the Company in full the Registration Expenses).

(f) Piggyback Registration. If the Company at any time proposes for any reason
other than a request made pursuant to Section 2(a) or Section 2(c) to register
Common Stock under the Securities Act (other than on Form S-4 or Form S-8
promulgated under the Securities Act or any successor forms thereto) it shall
promptly, but in no event later than 20 days before the anticipated filing date,
give written notice to each Stockholder of its intention to register Common
Stock and, upon the written request, given within 15 days after delivery of any
such notice by the Company, of any Stockholder to include in such registration
Registrable Securities (which request shall specify the number of Registrable
Securities proposed to be included in such registration), the

 

7



--------------------------------------------------------------------------------

Company shall use its commercially reasonable efforts to cause all such
Registrable Securities to be included in such registration on the same terms and
conditions as the Common Stock otherwise being sold in such registration, and in
any event, subject to Section 2(g), the Company shall include the Registrable
Securities on the same terms and conditions as the Common Stock otherwise being
sold in such registration.

(g) Cutbacks. If the managing underwriter advises the Company that the inclusion
of all such Registrable Securities proposed to be included in any registration
would interfere with the successful marketing (including pricing) of the Common
Stock of the Company to be offered thereby, then the number of shares of Common
Stock proposed to be included in such registration shall be allocated among the
Company and the selling Stockholders in the following order of priority:

(i) In the case of a registration, pursuant to Section 2(a),

 

  (A) first, to the Registrable Securities to be offered by the Stockholders pro
rata based on the number of shares of Registrable Securities Beneficially Owned;

 

  (B) then, to Common Stock to be offered by the Company, if any; and

 

  (C) then, to Common Stock to be offered by other stockholders who are not
Stockholders, if any.

(ii) In the case of a registration pursuant to Section 2(f),

 

  (A) first, to the Common Stock to be offered by the Company;

 

  (B) then, to the Registrable Securities to be offered by the Stockholders pro
rata based on the number of shares of Registrable Securities Beneficially Owned;
and

 

  (C) then, to Common Stock to be offered by other stockholders who are not
Stockholders, if any.

(h) Holdback Agreement. If the Company at any time shall register any shares of
Common Stock under the Securities Act for sale in an Underwritten Offering, no
Stockholder who has been provided an opportunity to participate in such offering
pursuant to paragraphs (a), (c) or (f) of this Section 2 shall sell, make any
short sale of, grant any option for the purchase of, or otherwise transfer, any
Registrable Securities (other than those Registrable Securities included in such
registration pursuant to this Agreement) without the prior written consent of
the Company, for a period designated by the Company in writing to the
Stockholders, which period shall not begin more than 10 days prior to the
effectiveness of the Registration Statement pursuant to which such public
offering shall be made and shall not exceed 90 days after the effective date of
such Registration Statement. Upon request by the underwriter, the Stockholders
shall, from time to time, enter into lock-up agreements on terms consistent with
the preceding sentence.

With respect to any Shelf Registration and offering of Requested Shelf
Registered Securities that takes the form of an underwritten public offering,
the Company shall not (except as part of such offering) effect any Transfer of
Common Stock (except pursuant to a Registration Statement on Form S-8), during
the period beginning on the date the Majority Stockholders deliver a request
pursuant to Section 2(c) and ending on the date that is 90 days after the date
of the final Prospectus relating to such offering, except as part of such Shelf
Registration. Upon request by the underwriter, the Company shall, from time to
time, enter into lock-up agreements on terms consistent with the preceding
sentence.

(i) Preparation and Filing. If and whenever the Company is under an obligation
pursuant to the provisions of this Agreement to use its commercially reasonable
efforts to effect the registration of any Registrable Securities, the Company
shall, as expeditiously as practicable:

(i) use its commercially reasonable efforts to cause a Registration Statement
that registers such Registrable Securities to become and remain effective for a
period of 180 days or until all of such Registrable Securities have been
transferred (if earlier);

 

8



--------------------------------------------------------------------------------

(ii) furnish, at least ten days before filing a Registration Statement that
registers such Registrable Securities, any Preliminary Prospectus and the
Prospectus relating thereto or any amendments or supplements relating to such a
Registration Statement or such prospectuses, to one counsel acting on behalf of
all selling Stockholders selected by Taylor Parent (the “Sellers’ Counsel”),
copies of all such documents proposed to be filed (it being understood that such
ten day period need not apply to successive drafts of the same document proposed
to be filed so long as such successive drafts are supplied to such counsel in
advance of the proposed filing by a period of time that is customary and
reasonable under the circumstances), and shall use its commercially reasonable
efforts to reflect in each such document, when so filed with the Commission,
such comments as the Stockholders whose Registrable Securities are to be covered
by such Registration Statement may reasonably propose;

(iii) prepare and file with the Commission such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for at least a
period of 180 days or until all of such Registrable Securities have been
transferred (if earlier) and to comply with the provisions of the Securities Act
with respect to the sale or other transfer of such Registrable Securities;
provided, that in the case of a Shelf Registration, the Company shall keep such
Registration Statement effective until all Registrable Securities covered by
such Registration Statement shall have been sold, and shall comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Registration Statement;

(iv) promptly notify the Sellers’ Counsel in writing (A) of the receipt by the
Company of any notification with respect to any comments by the Commission with
respect to such Registration Statement, any Preliminary Prospectus, the
Prospectus or any Issuer Free Writing Prospectus, or any request by the
Commission for the amending or supplementing thereof or for additional
information with respect thereto, (B) of the receipt by the Company of any
notification with respect to the issuance or threatened issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement or any amendment or supplement thereto or the initiation of any
proceedings for that purpose and (C) of the receipt by the Company of any
notification with respect to the suspension of the qualification of such
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purposes;

(v) use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any selling Stockholder reasonably requests and do any and all
other acts and things which may be reasonably necessary or advisable to enable
the holders of such Registrable Securities to consummate the transfer in such
jurisdictions; provided, that the Company will not be required to (A) qualify
generally to do business in any jurisdiction where it is not then so qualified
or (B) take any action that would subject it to general service of process in
any such jurisdiction where it is not then so subject;

(vi) without limiting subsection (v) above, use its commercially reasonable
efforts to cause such Registrable Securities to be registered with or approved
by such other Governmental Authorities as may be necessary by virtue of the
business and operations of the Company to enable the holders of such Registrable
Securities to consummate the transfer of such Registrable Securities;

(vii) furnish to each selling Stockholder and the underwriters, if any, such
number of copies of such Registration Statement, any amendments thereto, any
exhibits thereto or documents incorporated by reference therein (but only to the
extent not publicly available on EDGAR or the Company’s website), any
Preliminary Prospectus, any Issuer Free Writing Prospectus and the Prospectus
(each in conformity with the requirements of the Securities Act), and such other
documents as such selling Stockholder or underwriters may reasonably request in
order to facilitate the public offering and sale or other transfer of such
Registrable Securities;

 

9



--------------------------------------------------------------------------------

(viii) notify in writing on a timely basis each selling Stockholder at any time
when the Prospectus is required to be delivered under the Securities Act, when
the Company becomes aware of the happening of any event as a result of which the
Prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing and, at the request of
such Stockholder, prepare and furnish to such Stockholder a number of copies
reasonably requested by such Stockholder of a supplement to or an amendment of
such Prospectus as may be necessary so that, as thereafter delivered to the
offerees of such Registrable Securities, such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;

(ix) use its commercially reasonable efforts to prevent the issuance of an Order
suspending the effectiveness of a Registration Statement, and if one is issued,
use its commercially reasonable efforts to obtain the withdrawal of any Order
suspending the effectiveness of a Registration Statement as soon as possible;

(x) retain in accordance with the Rules and Regulations all Issuer Free Writing
Prospectuses not required to be filed pursuant to the Rules and Regulations; and
if at any time after the date thereof any event shall have occurred as a result
of which any Issuer Free Writing Prospectus, as then amended or supplemented,
would conflict with the information in the Registration Statement, the most
recent Preliminary Prospectus or the Prospectus or would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, or, if for any other reason it shall be
necessary to amend or supplement any Issuer Free Writing Prospectus in order to
effect compliance with the Securities Act and the Rules and Regulations, to
notify promptly in writing the selling Stockholders and underwriters and, if
required by applicable law, to file such document and to prepare and furnish
without charge to each selling Stockholder and underwriter as many copies as
each such selling Stockholder and underwriter may from time to time reasonably
request of an amended or supplemented Issuer Free Writing Prospectus that will
correct such conflict, statement or omission or effect compliance with the
Securities Act and the Rules and Regulations;

(xi) make available for inspection by any underwriter participating in any
transfer pursuant to such Registration Statement and any attorney, accountant or
other agent retained by any such underwriter (collectively, the “Inspectors”),
during normal business hours and at the offices where normally kept, all
pertinent financial and other records, pertinent corporate documents and
properties of the Company (collectively, the “Records”), as shall be reasonably
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, managers and employees to supply all information
(together with the Records, the “Information”) reasonably requested by any such
Inspector in connection with such Registration Statement; provided, that any
such Inspector shall agree to be bound by the confidentiality provisions of this
Section 2(i)(xi). Any of the Information that the Company determines in good
faith to be confidential, and of which determination the Inspectors are so
notified, shall not be disclosed by the Inspectors unless (i) the disclosure of
such Information is necessary to avoid or correct a misstatement or omission in
the Registration Statement, (ii) the release of such Information is ordered
pursuant to a subpoena or other Order from a Governmental Authority or
(iii) such Information has been made generally available to the public. Such
Inspectors shall upon learning that disclosure of such Information is sought by
a Governmental Authority, give prompt written notice to the Company and use
their reasonable commercial efforts to allow the Company, at the Company’s
expense, to undertake appropriate action to prevent disclosure of the
Information deemed confidential;

(xii) in the case of an Underwritten Offering, use its commercially reasonable
efforts to obtain from its Accountants a “comfort” letter delivered to the
underwriters in such offering in customary form and covering such matters of the
type customarily covered by comfort letters;

 

10



--------------------------------------------------------------------------------

(xiii) in the case of an Underwritten Offering, use its commercially reasonable
efforts to obtain from its counsel an opinion or opinions in customary form;

(xiv) provide a transfer agent and registrar (which may be the same entity) for
such Registrable Securities and a CUSIP number for such Registrable Securities,
in each case no later than the effective date of such registration;

(xv) upon the request of any underwriter, issue to any underwriter to which any
selling Stockholder may sell Registrable Securities in such offering,
certificates evidencing such Registrable Securities;

(xvi) use its commercially reasonable efforts to list such Registrable
Securities on any national securities exchange on which any shares of Common
Stock are listed;

(xvii) in connection with an Underwritten Offering, participate, to the extent
reasonably requested by the managing underwriter for the offering and the
selling Stockholders, in customary efforts to sell the Registrable Securities
being offered, cause such steps to be taken as to ensure the good faith
participation of senior management officers of the Company in “road shows” as is
customary and take such other actions as the underwriters or the selling
Stockholders may reasonably request in order to expedite or facilitate the
transfer of Registrable Securities;

(xviii) reasonably cooperate with each Stockholder and each underwriter
participating in the transfer of Registrable Securities and their respective
counsel in connection with any filings required to be made with the Financial
Industry Regulatory Authority, Inc. (“FINRA”), including, if appropriate, the
pre-filing of the Prospectus as part of a Shelf Registration in advance of an
Underwritten Offering;

(xix) during the period when the Prospectus is required to be delivered under
the Securities Act, promptly file all documents required to be filed with the
Commission, including pursuant to Sections 13(a), 13(c), 14, or 15(d) of the
Exchange Act;

(xx) otherwise use its commercially reasonable efforts to comply in all material
respects with all applicable Rules and Regulations; and

(xxi) use its commercially reasonable efforts to take all other steps necessary
to effect the registration of such Registrable Securities contemplated hereby.

(j) Expenses. All expenses incident to the Company’s performance of, or
compliance with, this Section 2, including (i) all registration and filing fees,
and any other fees and expenses associated with filings required to be made with
any stock exchange, the Commission and FINRA (including, if applicable, the fees
and expenses of any “qualified independent underwriter” and its counsel as may
be required by the rules and regulations of FINRA); (ii) all fees and expenses
of compliance with state securities or “blue sky” Laws (including fees and
disbursements of counsel for the underwriters or Stockholders in connection with
“blue sky” qualifications of the Registrable Securities and determination of
their eligibility for investment under the Laws of such jurisdictions as the
managing underwriters may designate); (iii) all printing and related messenger
and delivery expenses (including expenses of printing certificates for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company (or any other depositary or transfer agent/registrar) and of printing
any Preliminary Prospectus, any Issuer Free Writing Prospectus and the
Prospectus and any amendments thereto); (iv) all fees and disbursements of
counsel for the Company and of all independent certified public accountants of
the issuer (including the expenses of any special audit and “comfort” letters
required by or incident to such performance); (v) all Securities Act liability
insurance if the Company so desires or the underwriters so require; (vi) all
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange; and (vii) all reasonable and documented
fees and disbursements of one Sellers’ Counsel in connection with such
registration (all such expenses being herein called “Registration Expenses”),
will be borne by the Company, regardless of whether the Registration Statement
becomes effective; provided, however, that all underwriting discounts and
selling commissions applicable to the Registrable Securities shall not be borne
by the Company, but shall be borne by the seller or sellers thereof, in
proportion to

 

11



--------------------------------------------------------------------------------

the number of Registrable Securities sold by such seller or sellers. In
addition, the Company will, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any audit and the fees
and expenses of any Person, including special experts, retained by the Company.

(k) Indemnification.

(i) In connection with any registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company shall indemnify and hold
harmless each seller (including its stockholders, partners, members, directors,
managers, officers, employees, trustees and Affiliates) of such Registrable
Securities, each underwriter, broker or any other Person acting on behalf of
such seller and each other Person, if any, who controls any of the foregoing
Persons within the meaning of the Securities Act against any losses, claims,
damages or liabilities and expenses, joint or several, to which any of the
foregoing Persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (1) any untrue statement or alleged
untrue statement of a material fact contained in (A) any Preliminary Prospectus,
the Registration Statement, the Prospectus or in any amendment or supplement
thereto, (B) any Issuer Free Writing Prospectus or in any amendment or
supplement thereto, (C) any Permitted Issuer Information used or referred to in
any “free writing prospectus” (as defined in Rule 405) used or referred to by
any underwriter or (D) any “road show” (as defined in Rule 433) not constituting
an Issuer Free Writing Prospectus, when considered together with the most recent
Preliminary Prospectus (collectively, “Road Show Material”), (2) the omission or
alleged omission to state in any Preliminary Prospectus, the Registration
Statement, the Prospectus, any Issuer Free Writing Prospectus or in any
amendment or supplement thereto or in any Permitted Issuer Information or any
Road Show Material any material fact required to be stated therein or necessary
to make the statements therein (in the case of any Preliminary Prospectus,
Issuer Free Writing Prospectus, Permitted Issuer Information, Road Show Material
and the Prospectus, in the light of the circumstances under which they were
made) not misleading or (3) any violation or alleged violation by the Company of
the Securities Act, the Exchange Act, any other federal law, any state or
foreign securities law, or any rule or regulation promulgated under any of the
foregoing laws, relating to the offer or sale of the Registrable Securities or
blue sky Laws applicable to the Company and relating to action or inaction
required of the Company in connection with such registration or qualification
under such state securities or blue sky Laws; and the Company shall reimburse
such seller (including its stockholders, partners, members, directors, managers,
officers, employees, trustees, attorneys, advisors and Affiliates), such
underwriter, such broker or such other Person acting on behalf of such seller
and each such controlling Person for any legal or other expenses reasonably
incurred by any of them in connection with investigating or defending any such
loss, claim, damage, liability or action; provided, however, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage or liability (or action in respect thereof) arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in the Preliminary Prospectus, the Registration Statement, the
Prospectus, any Issuer Free Writing Prospectus or in any such amendment or
supplement thereto or in any Permitted Issuer Information or any Road Show
Material in reliance upon and in conformity with written information furnished
to the Company through an instrument duly executed by such seller or underwriter
specifically for use in the preparation thereof.

(ii) In connection with any registration of Registrable Securities under the
Securities Act pursuant to this Agreement, each seller of Registrable Securities
shall indemnify and hold harmless (in the same manner and to the same extent as
set forth in the preceding paragraph of this Section 2(k)) the Company, each
officer of the Company who shall sign such Registration Statement, each
underwriter, broker or other Person acting on behalf of such seller, each Person
who controls any of the foregoing Persons within the meaning of the Securities
Act and each other seller of Registrable Securities under such Registration
Statement with respect to any statement or omission from any Preliminary
Prospectus, the Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or in any amendment or supplement thereto or in any Road Show
Material, if such statement or omission was made in reliance upon and in
conformity with written information furnished to the Company or such underwriter
through an instrument duly executed by such seller specifically for use in

 

12



--------------------------------------------------------------------------------

connection with the preparation of such Preliminary Prospectus, Registration
Statement, Prospectus, Issuer Free Writing Prospectus or in any amendment or
supplement thereto or in any Road Show Material; provided, however, that the
obligation to indemnify shall be individual, not joint and several, for each
seller and that the maximum amount of liability in respect of such
indemnification shall be, limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration.

(iii) Indemnification similar to that specified in Sections 2(k)(i) and (k)(ii)
shall be given by the Company and each seller of Registrable Securities (with
such modifications as may be appropriate) with respect to any required
registration or other qualification of their Registrable Securities under any
Federal or state Law or regulation of Governmental Authority other than the
Securities Act.

(iv) Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in the preceding
paragraphs of this Section 2(k), such indemnified party will, if a claim in
respect thereof is made against an indemnifying party, give written notice to
the latter of the commencement of such action (provided, however, that an
indemnified party’s failure to give such notice in a timely manner shall not
relieve the indemnifying party of any liability that it may have to the
indemnified party hereunder except to the extent that the indemnifying party
forfeits substantive rights or defenses by reason of such failure). In case any
such action is brought against an indemnified party, the indemnifying party will
be entitled to participate in and to assume the defense thereof at its own
expense, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be responsible for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof. The indemnified party shall have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be paid by the indemnified party unless (i) the
indemnifying party agrees to pay the same, (ii) the indemnifying party fails to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party or (iii) the named parties to any such action (including any
impleaded parties) include both the indemnifying party and the indemnified party
and such parties have been advised by such counsel that either
(A) representation of such indemnified party and the indemnifying party by the
same counsel would be inappropriate under applicable standards of professional
conduct or (B) there may be one or more legal defenses available to the
indemnified party which are different from or additional to those available to
the indemnifying party. In any of such cases, the indemnifying party shall not
have the right to assume the defense of such action on behalf of such
indemnified party; it being understood, however, that the indemnifying party
shall not be liable for the fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) for all indemnified parties. No
indemnifying party shall be liable for any settlement entered into without its
written consent, which consent shall not be unreasonably withheld. No
indemnifying party shall, without the written consent of such indemnified party,
effect any settlement of any pending or threatened proceeding in respect of
which such indemnified party is a party and indemnity has been sought hereunder
by such indemnified party, unless such settlement includes an unconditional
release of such indemnified party from all liability for claims that are the
subject matter of such proceeding.

(v) If the indemnification provided for in this Section 2(k) is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, claim, damage or liability referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage or liability as well as
any other relevant equitable considerations; provided, however, that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each seller of Registrable Securities, to an amount equal to the net
proceeds actually received by such seller from the sale of Registrable
Securities effected pursuant to such registration. The relative fault of the
indemnifying party and of the

 

13



--------------------------------------------------------------------------------

indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. No Person guilty of fraud shall be entitled to
indemnification or contribution hereunder.

(vi) The indemnification and contribution provided for under this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party and will survive the transfer of Registrable
Securities and the termination of this Agreement.

(l) Underwritten Offerings. Notwithstanding anything to the contrary set forth
in this Agreement to the extent that the Company and all the Stockholders
selling Registrable Securities in a proposed registration shall enter into an
underwriting or similar agreement on terms reasonably acceptable to the Company,
which agreement contains provisions covering one or more issues addressed in
this Section 2, the provisions contained in this Section 2 addressing such issue
or issues shall be of no force or effect with respect to such registration;
provided, however, that paragraph (k) of this Section 2 shall remain in full
force and effect unless such underwriting or similar agreement states that the
indemnification provisions of such agreement supersede paragraph (k) of this
Section 2. If any offering pursuant to a Demand Registration involves an
Underwritten Offering, the Demand Party shall have the right to select the
managing underwriter or underwriters to administer the offering, which managing
underwriters shall be a firm of nationally recognized standing and reasonably
acceptable to the Company. Notwithstanding anything to the contrary set forth in
this Agreement, in no event will the Company be required to effect more than one
Underwritten Offering of Registrable Securities during any six month period.

(m) Information by Holder. Each holder of Registrable Securities to be included
in any registration shall furnish to the Company such written information
regarding such holder and the distribution proposed by such holder as the
Company may reasonably request in writing and as shall be reasonably required in
connection with any registration, qualification or compliance referred to in
this Agreement.

(n) Exchange Act Compliance. From and after the date a Registration Statement
filed by the Company pursuant to the Exchange Act relating to any class of its
Securities shall have become effective, the Company shall comply with all of the
reporting requirements of the Exchange Act and shall comply with all other
public information reporting requirements of the Commission which are conditions
to the availability of Rule 144 for the sale of Registrable Securities. The
Company shall cooperate with each holder in supplying such information as may be
necessary for such holder to complete and file any information reporting forms
presently or hereafter required by the Commission as a condition to the
availability of Rule 144 or any comparable successor rules). The Company shall
furnish to any holder of Registrable Securities upon request a written statement
executed by the Company as to the steps it has taken to comply with the current
public information requirement of Rule 144 (or such comparable successor rules).
The Company shall use its commercially reasonable efforts to facilitate and
expedite transfers of Registrable Securities pursuant to Rule 144 under the
Securities Act, which efforts shall include timely notice to its transfer agent
to expedite such transfers of Registrable Securities.

(o) Termination of Registration Rights. No Stockholder shall have any rights
under this Section 2 upon such Stockholder ceasing to Beneficially Own any
Registrable Securities.

Section 3. Transfer Restrictions.

(a) During the Lock-Up Period, no Stockholder shall, directly or indirectly,
sell, offer or agree to sell, or otherwise transfer, or loan or pledge (other
than a pledge in connection with a bona fide third party debt financing),
through swap or hedging transactions, or grant any option to purchase, make any
short sale or otherwise dispose of (“Transfer”), any of the shares of Common
Stock, whether now owned or hereinafter acquired or owned directly by such
Stockholder (including holding as a custodian) (collectively the “Restricted
Shares”).

 

14



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary set forth herein, a Stockholder may
Transfer Restricted Shares as set forth below (each, a “Permitted Transfer” and
the transferee permitted hereby, a “Permitted Transferee”)):

(i) (x) as a bona fide gift or gifts, provided that the donee or donees thereof
agree to be bound in writing by the restrictions set forth herein, (y) to any
trust for the direct or indirect benefit of the undersigned or the immediate
family of the undersigned, provided that the trustee of the trust agrees to be
bound in writing by the restrictions set forth herein, and provided, that any
such transfer shall not involve a disposition for value, or (c) with the prior
written consent of the Company. For purposes of this Agreement, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin; or

(ii) if the Stockholder is a corporation or limited liability company, the
corporation or limited liability company or other legal entity may Transfer
Restricted Shares to any Related Person of such Stockholder.

It shall be a condition to any Permitted Transfer that the Permitted Transferee
execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Company (at which time, such Permitted Transferee’s name
will be added to Schedule I, and such Permitted Transferee will be deemed a
Stockholder for purposes of this Agreement); provided, that the foregoing
restrictions shall not apply to the establishment of a trading plan pursuant to
Rule 10b5-1 under the Exchange Act for the transfer of Common Stock; provided,
however, that such plan does not provide for the transfer of Common Stock during
the Lock-Up Period and no public announcement or filing under the Exchange Act
regarding the establishment of such plan shall be required of or voluntarily
made by or on behalf of the undersigned or the Company. Each Stockholder agrees
and consents to the entry of stop transfer instructions with the Company’s
transfer agent and registrar against the transfer of any Restricted Shares
except in compliance with the foregoing restrictions; provided that the Company
shall cause such stop transfer instructions to be terminated upon expiration of
the Lock-up Period.

(c) Any attempt to Transfer any Restricted Shares in violation of the terms of
this Agreement shall be null and void ab initio and no right, title or interest
therein or thereto shall be Transferred to the purported Transferee. The Company
will not give, and will not permit the Company’s transfer agent to give, any
effect to such attempted Transfer on its records.

(d) Each certificate representing shares of Common Stock held by a Stockholder
will bear a legend in substantially the following form:

“The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended (the “Act”), or applicable
state securities Laws and the holder of such securities may not, directly or
indirectly, sell, offer or agree to sell such securities, or otherwise transfer,
directly or indirectly, or loan or pledge, through swap or hedging transactions
(or other transaction which is designed to or which reasonably could be expected
to lead to or result in a sale or disposition of such securities even if such
securities would be disposed of by someone other than such holder thereof) such
securities (“Transfer”) other than in accordance with the terms and conditions
of the Stockholders Agreement, dated as of [●], 2018, as it may be amended from
time to time by and among Lifetime Brands, Inc. (the “Company”) and certain of
its stockholders and other persons (the “Stockholders Rights Agreement”). The
Stockholders Agreement contains, among other things, significant restrictions on
the Transfer of the securities of the Company and other restrictions on the
actions by certain stockholders of the Company relating to the Company and/or
its securities. A copy of the Stockholders Agreement is available upon request
from the Company.”

(e) This Section 3 shall terminate upon a Buyer Termination Event.

 

15



--------------------------------------------------------------------------------

Section 4. Stockholder Actions; Standstill Restrictions; Voting Agreement.

(a) Each Stockholder agrees that, prior to the termination of this Section 4,
without the prior express written consent of a majority of the Disinterested
Directors specifically expressed in a written resolution, or except as expressly
contemplated by Section 5 of this Agreement, such Stockholder will not, and each
Stockholder will cause each of its respective Related Persons not to, directly
or indirectly, alone or acting in concert with others, in any manner:

(i) propose or publicly announce or otherwise publicly disclose an intent to
propose or enter into or agree to enter into, singly or with any other person,
directly or indirectly, (x) any form of business combination or acquisition or
other similar transaction relating to assets or securities of the Company or any
of its subsidiaries, (y) any form of restructuring, recapitalization or similar
transaction with respect to the Company or any of its subsidiaries or (z) any
form of tender or exchange offer for the Common Stock, whether or not such
transaction involves a Change of Control of the Company;

(ii) engage in any solicitation of proxies or written consents to vote any
voting securities of the Company, or conduct any non-binding referendum with
respect to any voting securities of the Company, or knowingly assist or
participate in any other way, directly or indirectly, in any solicitation of
proxies or written consents with respect to any voting securities of the
Company, or otherwise become a “participant” in a “solicitation,” as such terms
are defined in Instruction 3 of Item 4 of Schedule 14A and Rule 14a-1 of
Regulation 14A, respectively, under the Exchange Act, in each case to vote any
securities of the Company in opposition to any recommendation or proposal of the
Board;

(iii) (A) seek to advise, knowingly encourage or knowingly influence any
stockholder of the Company not a party to this Agreement with respect to the
voting of (or execution of a written consent in respect of) or (B) knowingly
encourage the disposition of any securities of the Company, in each case, except
with respect to any stockholder who is a Permitted Transferee;

(iv) call or seek to call, or request the call of, alone or in concert with
others, any meeting of stockholders, whether or not such a meeting is permitted
by the Company’s Amended and Restated Certificate of Incorporation (the “Company
Certificate of Incorporation”) or the Company’s Amended and Restated Bylaws (the
“Company Bylaws”), including, but not limited to, a “town hall meeting”;

(v) seek representation on the Board, except as expressly permitted by this
Agreement;

(vi) initiate, knowingly encourage or participate in (other than voting such
Stockholder’s Registrable Securities) any “vote no,” “withhold” or similar
campaign;

(vii) deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement with respect to the voting of any Common Stock;

(viii) seek, or encourage any person, to submit nominations to the Board in
furtherance of a “contested solicitation” for the election or removal of
directors from the Board or seek or knowingly encourage the removal of any
members of the Board or the election of any directors (other than nominees
recommended by the Board) or with respect to the submission of any stockholder
proposals (including, but not limited to, any submission of stockholder
proposals pursuant to Rule 14a-8 under the Exchange Act);

(ix) form, join or in any other way participate in any “group” (within the
meaning of Rule 13d-3 of the Exchange Act) with respect to the Common Stock for
the purpose of taking any action restricted by this Section 4;

(x) demand a copy of the Company’s list of stockholders, whether pursuant to
Section 220 of the DGCL or pursuant to any other statutory right;

 

16



--------------------------------------------------------------------------------

(xi) acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any additional securities
(including common and preferred equity interests and debt that is convertible
into any equity interests) of the Company or any rights decoupled from the
underlying securities of the Company;

(xii) transfer any securities (including common and preferred equity interests,
derivative securities and debt that is convertible into any equity interests) of
the Company or any rights decoupled from the underlying securities to any Person
that would, to such Stockholder’s knowledge, result in such person or entity
having Beneficial Ownership representing in the aggregate in excess of 5% of the
Common Stock at such time;

(xiii) enter into any negotiations, agreements or understandings with any Person
with respect to any of the foregoing, or make any statement inconsistent with
any of the foregoing; or

(xiv) take any action challenging the validity or enforceability of any of the
provisions of this Section 4 or publicly disclose, or cause the public
disclosure (including, without limitation, the filing of any document with the
Commission or any other Governmental Authority or any disclosure to any
journalist, member of the media or securities analyst) of, any intent, purpose,
plan or proposal to either (A) obtain any waiver or consent under, or any
amendment of, any provision of this Section 4, or (B) take any action
challenging the validity or enforceability of any provisions of this Section 4.

(b) The provisions set forth in Section 4(a) shall not limit the actions of any
Taylor Parent Designee or the Chief Executive Officer of the Company in his or
her capacity as a director or officer of the Company, recognizing that such
actions are subject to such person’s fiduciary duties to the Company and its
stockholders.

(c) Nothing in Section 3 or in this Section 4 shall restrict any Stockholder or
its Related Persons from tendering Shares of Common Stock into a tender offer
approved by the Board.

(d) Each of the Stockholders represents and warrants to the Company that, as of
the date hereof, neither it, nor any of their respective Affiliates are engaged
in any discussions or negotiations with any Person, and do not have any
agreements, arrangements, or understandings, written or oral, formal or
informal, and whether or not legally enforceable with any Person concerning the
acquisition of Beneficial Ownership of any securities of the Company.

(e) No later than ten calendar days following the Closing, Taylor Parent shall
file a Schedule 13D with the Commission with respect to the Company reporting
the entry into this Agreement, responding to applicable items of Schedule 13D to
conform to their obligations thereunder and appending or incorporating by
reference this Agreement as an exhibit thereto. Taylor Parent shall provide the
Company and its counsel a reasonable opportunity to review and comment on the
Schedule 13D prior to such filing, which comments shall be considered in good
faith. During the term of this Agreement, Taylor Parent shall provide the
Company and its counsel a reasonable opportunity to review and comment on any
amendment to such Schedule 13D prior to such filing, which comments shall be
considered in good faith,

(f) This Section 4 shall terminate upon a Termination Event.

Section 5. Taylor Parent Designees.

(a) From and after the Closing, subject to the other provisions of this
Section 5, the Company and Taylor Parent shall cooperate to ensure that, to the
greatest extent possible, the Board includes among its membership a number of
Directors designated by Taylor Parent for election or appointment as Directors
(the “Taylor Parent Designees”) as follows: (A) if Taylor Parent Beneficially
Owns Common Stock constituting not

 

17



--------------------------------------------------------------------------------

less than 20% of all outstanding Common Stock on a Fully Diluted Basis as of the
Taylor Parent Designee Calculation Date, there shall be two Taylor Parent
Designees; (B) if Taylor Parent Beneficially Owns Common Stock constituting less
than 20% but more than 10% of all outstanding Common Stock on a Fully Diluted
Basis as of the Taylor Parent Designee Calculation Date, there shall be one
Taylor Parent Designee; and (C) if Taylor Parent Beneficially Owns Common Stock
constituting less than 10% of all outstanding Common Stock on a Fully Diluted
Basis as of the Taylor Parent Designee Calculation Date, there shall be no
Taylor Parent Designees and Taylor Parent shall not have the right to designate
any directors to the Board. For purposes of this Agreement, the Taylor Parent
Designee Calculation Date shall mean the close of business on the date that is
60 days prior to the first anniversary of the Company’s annual meeting of
stockholders for the immediately preceding year. For the avoidance of doubt, if
on or at any time prior to a Taylor Parent Designee Calculation Date, Taylor
Parent ceases to Beneficially Own Common Stock constituting (i) less than 20% of
all outstanding Common Stock on a Fully Diluted Basis, then Taylor Parent shall
at all times, for purposes of this Section 5, be deemed to Beneficially Own
Common Stock constituting less than 20% of all outstanding Common Stock on a
Fully Diluted Basis and (ii) less than 10% of all outstanding Common Stock on a
Fully Diluted Basis, then Taylor Parent shall at all times, for purposes of this
Section 5, be deemed to Beneficially Own Common Stock constituting less than 10%
of all outstanding Common Stock on a Fully Diluted Basis; provided, that such
ownership levels shall be determined without giving effect to any dilutive
issuances of Common Stock or of instruments convertible into or exchangeable or
exercisable for Common Stock made after the date hereof. For all purposes of
this Section 5, Taylor Parent shall be deemed to Beneficially Own all shares of
Common Stock Beneficially Owned by its Related Persons.

(b) If at any time the number of Taylor Parent Designees serving as Directors
exceeds the number provided for in Section 5(a), Taylor Parent shall immediately
procure the resignation of such number of Taylor Parent Designees as shall be
required to cause the composition of the Board to be consistent with
Section 5(a) (it being understood that it shall be in the Board’s sole
discretion whether to accept or reject such resignation). As a condition to
commencement of a term of a Taylor Parent Designee on the Board (or any
nomination thereof by the Company), and in furtherance of this Section 5(b), the
Stockholders agree that the Taylor Parent Designees shall submit an irrevocable
letter of resignation from the Board, in the form attached hereto as Exhibit B,
conditional upon acceptance by the Board (it being understood that it shall be
in the Board’s sole discretion whether to accept or reject such resignation), in
the event that the number of Taylor Parent Designees serving as Directors of the
Company exceeds the number provided for in Section 5(a).

(c) The Taylor Parent Designees shall immediately resign (and shall be deemed
hereby to have irrevocably agreed to so resign pursuant to the irrevocable
letters of resignation submitted by the Taylor Parent Designees, it being
understood that it shall be in the Board’s sole discretion whether to accept or
reject such resignation) and the Company’s obligations under this Section 5
shall terminate effective immediately upon such time as any Stockholder, Centre
Partners (or any Centre Partners Fund) or any of their respective Affiliates
nominates, or notifies the Company in accordance with the Company’s bylaws of
its intent to nominate, or present the nomination of, any directors for election
to the Board, presents any stockholder proposal, or notifies the Company in
accordance with the Company’s bylaws of an intent to present any stockholder
proposal, at any annual or special meeting of stockholders, or initiates a
consent solicitation under the Rules of the Exchange Act to obtain an action by
written consent of the Company’s stockholders, in each case prior to the
occurrence of a Termination Event or any Stockholder or any of their respective
Related Persons, in each case prior to the occurrence of a Termination Event,
otherwise materially breaches Section 4 of this Agreement, which breach is not
cured within 20 Business Days following written notice from the Company to the
Majority Stockholders of such breach.

 

18



--------------------------------------------------------------------------------

(d) Subject to compliance with applicable laws and the regulations of any
exchange on which the Common Stock may from time to time be traded, in
connection with each annual meeting of the Company’s stockholders, the following
procedures shall be followed with respect to the nomination of the Taylor Parent
Designees:

(i) the Board or the Nominating Committee of the Board (the “Nominating
Committee”) shall nominate for election to the Board at the annual meeting of
stockholders Robert B. Kay or, if he is no longer the Chief Executive Officer of
the Company, the most senior executive officer of the Company; and

(ii) Taylor Parent shall designate for nomination by the Board or the Nominating
Committee the number of persons Taylor Parent is entitled to designate pursuant
to Section 5(a), based on the aggregate Beneficial Ownership of Taylor Parent
and its Related Persons as of the Taylor Parent Designee Calculation Dater.

(e) Each individual designated by Taylor Parent for nomination as a director of
the Company in accordance with this Section 5 shall be nominated by the Board or
the Nominating Committee for election as a Director following the Nominating
Committee’s interview of each such individual and review of such individual’s
qualifications, including, but not limited to, such individual’s independence
status, to serve on the Board unless the Nominating Committee reasonably
determines that (i) by virtue of such individual’s character, background,
experience or qualifications the nomination of such individual would be
inconsistent with the Board’s fiduciary duties to stockholders, (ii) such
individual is an officer, director, partner, principal stockholder or Affiliate
of any competitor of the Company, (iii) such individual would not qualify as an
independent director pursuant to NASDAQ’s listing rules relating to director
independence, as then in effect, or (iv) such individual is an Affiliate of a
stockholder (other than the Stockholders) who is a party to a Schedule 13D filed
with the SEC relating to the Company. If the Nominating Committee determines
that any individual designated by Taylor Parent does not satisfy the criteria
set forth in the preceding sentence, the Nominating Committee will promptly
notify Taylor Parent of such determination and Taylor Parent will be entitled to
designate another individual for nomination.

(f) The Company shall use its commercially reasonable efforts to solicit from
the stockholders of the Company eligible to vote for the election of Directors
proxies in favor of the Taylor Parent Nominees designated in accordance with
this Section 5 in substantially the same manner that it solicits proxies for all
other director nominees recommended by the Board.

(g) The Company shall use its commercially reasonable efforts to, effective as
of the Closing, cause the Board to appoint, subject to Section 5(e), each of
Robert B. Kay, Bruce Pollack and Michael Schnabel (collectively, with any other
Taylor Parent Designee elected or otherwise serving as a Director of the
Company, the “Taylor Parent Directors”), to the Board with a term on the Board
expiring at the Company 2018 Annual Meeting of Stockholders and until his
respective successor is duly elected and qualified.

(h) No later than five Business Days following the execution of this Agreement,
Taylor Parent shall provide the Board’s Nominating Committee with completed and
executed directors’ and officers’ questionnaires (in the form customarily used
for the Company independent or non-management directors).

(i) Taylor Parent acknowledges that the Taylor Parent Directors shall be
required to comply with all policies, processes, procedures, codes, rules,
standards, and guidelines applicable, from time to time, to members of the
Board, including, but not limited to, the Company’s Code of Conduct, and
policies on confidentiality, ethics, hedging and pledging of the Company’s
securities, public disclosures, stock trading, and stock ownership
(collectively, the “Board Policies and Procedures”), and that each of the Taylor
Parent Directors shall be required to strictly preserve the confidentiality of
the Company’s business and information, including, but not limited to, the
discussion of any matters considered in meetings of the Board whether or not the
matters relate to material non-public information, unless previously publicly
disclosed by the Company. The Taylor Parent Directors and

 

19



--------------------------------------------------------------------------------

Taylor Parent shall provide the Company with such information as is reasonably
requested by the Company concerning the Taylor Parent Designees and Taylor
Parent Directors as is required to be disclosed under applicable Law or stock
exchange regulations, including the completion of the Company’s current standard
director and officer questionnaire for all independent or non-management
directors, in each case as promptly as necessary to enable the timely filing of
the Company’s proxy statement on Schedule 14A and periodic reports on Forms 10-K
and 10-Q with the Commission.

(j) The Company agrees that the Taylor Parent Directors shall receive the same
benefits of director and officer insurance, and any indemnity and exculpation
arrangements available to the other directors on the Board.

(k) The Company and Taylor Parent agree that, concurrent with the appointment of
Robert B. Kay to the Board, the Board, including each of the Taylor Parent
Directors, shall take such action as is necessary such that Jeffrey Siegel is
appointed as executive Chairman of the Board. Without limiting the generality of
the foregoing, Taylor Parent shall, and shall cause each Taylor Parent Director
to, take such action as is reasonably necessary to cause the Board to appoint
Jeffrey Siegel to serve as the executive Chairman of the Board during the term
of this Agreement and be vested with all the powers and authority that an
executive Chairman customarily possesses. For the avoidance of doubt, none of
the Taylor Parent Directors shall serve as the Company’s Lead Independent
Director during the term of this Agreement.

(l) In the event any Law, rule or regulation comes into force or effect
(including by amendment), including any applicable rules of NASDAQ or the SEC,
which conflicts with the terms and conditions of this Agreement, the parties
shall negotiate in good faith to revise the Agreement to achieve the parties’
intention set forth herein.

(m) This Section 5 shall terminate upon written notice by the Company following
a material breach of Taylor Parent’s obligations under this Agreement which has
not been cured within 20 Business Days following written notice to Taylor Parent
of such breach (a “Company Termination Event”).

Section 6. Company Restricted Actions.

During the term of this Agreement, for so long as Taylor Parent, together with
its Permitted Transferees, Beneficially Owns Common Stock constituting not less
than 50% of the Equity Consideration and Taylor Parent Designees serve as
Directors on the Board, neither the Company nor any of its Subsidiaries shall,
without the prior written consent of the Taylor Parent Designees, which consent
shall not be unreasonably withheld, conditioned or delayed, take any of the
following actions:

(a) enter into any agreement for a transaction that would result in a Change of
Control of the Company;

(b) consummate any transaction for the sale of all or substantially all of the
Company’s assets;

(c) file for reorganization pursuant to Chapter 11, or for liquidation pursuant
to Chapter 7, of the U.S. Bankruptcy Code;

(d) liquidate or dissolve the business and affairs of the Company;

(e) take any Board actions to seek an amendment to the Company Certificate of
Incorporation or approve, or recommend that the Company’s stockholders approve,
an amendment to the Company Bylaws, except as required by DE Law as defined in
the Merger Agreement or other applicable law and other than amendments that
would not materially and disproportionately affect Taylor Parent;

 

20



--------------------------------------------------------------------------------

(f) incur Funded Debt in excess of $100,000,000 in the aggregate, except for the
Debt Financing or borrowings under financing arrangements of the Company or its
Subsidiaries existing as of the date hereof (or refinancings thereof);

(g) acquire or dispose of assets or a business, in each case for consideration
in excess of $100,000,000;

(h) terminate the employment of the Chief Executive Officer, other than for
Cause (as defined in the employment agreement of the Chief Executive Officer),
in which case the Company shall consult in good faith with Taylor Parent on a
replacement for the Chief Executive Officer; or.

(i) adopt a stockholder rights plan that does not exempt as “grandfathered
persons” the Stockholders and their Related Persons from being deemed “acquiring
persons” due to their Beneficial Ownership of Common Stock upon the public
announcement of the adoption of such stockholder rights plan (it being
understood that no such plan shall restrict any Stockholder or their Related
Persons from acquiring, in the aggregate, Common Stock up to the level of their
aggregate percentage Beneficial Ownership as of the public announcement of the
adoption of such stockholder rights plan).

(j) This Section 6 shall terminate upon a Company Termination Event.

Section 7. Representations and Warranties.

(a) The Company hereby represents and warrants to the other parties hereto as
follows:

(i) The Company is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware and has the corporate power and
authority to own, lease and operate its properties and assets and to carry on
its business as now being conducted.

(ii) The Company has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement has been duly
authorized, executed and delivered by the Company and, when duly executed by the
other parties hereto and delivered by such parties, shall constitute the legal,
valid and binding obligations of the Company, enforceable against the Company,
in accordance with its terms, subject to Enforceability Exceptions.

(iii) The execution, delivery and performance of this Agreement by the Company
will not (a) conflict with or result in any breach of any provision of the
Organizational Documents of the Company, (b) require any filing with, or the
obtaining of any permit, authorization, consent or approval of, any Governmental
Authority, (c) violate, conflict with or result in a default (or any event
which, with notice or lapse of time or both, would constitute a default) under,
or give rise to any right of termination, cancellation or acceleration under,
any of the terms, conditions or provisions of any note, mortgage, other evidence
of indebtedness, guarantee, license, agreement, lease or other contract,
instrument or obligation to which the Company or any of its assets may be bound,
(d) violate any Law applicable to the Company or (e), result in the creation or
imposition of any Lien upon or with respect to any of the assets owned, leased
or licensed by the Company, excluding from the foregoing clauses (b), (c), (d)
and (e) such requirements, violations, conflicts, defaults or rights which would
not, or would not be reasonably likely to, have a material and adverse effect on
the Company.

(b) Taylor Parent and each other Stockholder who becomes a party to this
Agreement after the date hereof, hereby represents and warrants to the Company
as follows:

(i) Such party is a corporation duly organized, validly existing and in good
standing under the Laws of its jurisdiction of formation and has the corporate
power and authority to own, lease and operate its properties and assets and to
carry on its business as now being conducted.

 

21



--------------------------------------------------------------------------------

(ii) Such party has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement has been duly
authorized, executed and delivered by such party and, when duly executed by the
other parties hereto and delivered by such parties, shall constitute the legal,
valid and binding obligations of such party, enforceable against such party, in
accordance with its terms, subject to Enforceability Exceptions.

(iii) The execution, delivery and performance of this Agreement by such party
will not (a) conflict with or result in any breach of any provision of the
Organizational Documents of such party, (b) require any filing with, or the
obtaining of any permit, authorization, consent or approval of, any Governmental
Authority, (c) violate, conflict with or result in a default (or any event
which, with notice or lapse of time or both, would constitute a default) under,
or give rise to any right of termination, cancellation or acceleration under,
any of the terms, conditions or provisions of any note, mortgage, other evidence
of indebtedness, guarantee, license, agreement, lease or other contract,
instrument or obligation to which such party or any of its assets may be bound,
(d) violate any Law applicable to such party or (e), result in the creation or
imposition of any Lien upon or with respect to any of the assets owned, leased
or licensed by such party, excluding from the foregoing clauses (b), (c), (d)
and (e) such requirements, violations, conflicts, defaults or rights which would
not, or would not be reasonably likely to, have a material and adverse effect on
such party.

(iv) Such party, when taken together with the other Stockholders and their
Affiliates, has the ability to cause the Centre Partner Funds to take, or
refrain from taking, the applicable actions as set forth herein.

Section 8. Miscellaneous.

(a) Term. This Agreement shall be effective upon the Closing and shall continue
in effect until 11:59 p.m., New York City time, on the date that Taylor Parent
and its Permitted Transferees cease to Beneficially Own any Restricted Shares.

(b) Confidentiality.

(i) Each of Taylor Parent and each Stockholder agrees, and will require each of
its Representatives including each Taylor Parent Designee to agree, to hold in
confidence and not use or disclose to any third party any non-public information
provided by the Company or its Representatives to such Person in connection with
its direct or indirect investment in the Company or the exercise of such
Person’s rights under this Agreement (the “Confidential Information”); provided,
however, “Confidential Information” does not include information or data that:
(i) is or was independently developed by such Person or its Representatives
without breaching this Agreement; (ii) was or is publicly available prior to the
Effective Date or is or subsequently becomes publicly available other than as a
result of a disclosure by such Person in breach of this Agreement; (iii) is or
becomes available to such Person or its Representatives from a source other than
the Company, provided that the source of such information was not known by such
Person to be bound by a confidentiality agreement with, or other contractual,
legal or fiduciary obligation of confidentiality to, the Company or any other
party with respect to such information; or (iv) was already in the possession of
such Person or its Representatives at the time disclosed by the Company to such
Person, provided that the source of such information was not known by such
Person to be bound by a confidentiality agreement with, or other contractual,
legal or fiduciary obligation of confidentiality to, the Company or any other
party with respect to such information.

(ii) Notwithstanding the foregoing, in the event that any of Taylor Parent,
Centre Partners (or any Centre Partners Fund) or any Stockholder or any of their
respective Representatives are required by Law or legal or judicial process
(including without limitation, by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Confidential Information, each such party may disclose such
Confidential Information, and only the portion of such Confidential Information,
that, based on an opinion of such party’s counsel, is required by Law to be

 

22



--------------------------------------------------------------------------------

disclosed, but only after providing the Company, to the extent practicable and
not prohibited by Law, with prompt prior written notice to the Company so that
the Company may seek to limit or eliminate such disclosure, including through
the procurement of a protective order or other judicial remedy. Prior to
disclosure of any Confidential Information in accordance with the preceding
sentence, such party shall, at the Company’s request and sole expense, use
commercially reasonable efforts to provide such cooperation to the Company as
the Company shall reasonably request in order to limit or eliminate disclosure
of any Confidential Information and shall, at the Company’s request and sole
expense, use commercially reasonable efforts to obtain assurances from the
Persons to whom such confidential information is disclosed that such Persons
will afford such information confidential treatment.

(iii) Nothing in this Agreement, including Section 8(b)(i), shall limit or
restrict any Taylor Parent Designee in acting in his or her capacity as a
director of Buyer and exercising his or her fiduciary duties and
responsibilities.

(c) Notices. All notices, requests, consents and other communications hereunder
to any party hereto shall be deemed to be sufficient if contained in a written
instrument and shall be deemed to have been duly given when delivered in person,
by telecopy, by nationally-recognized overnight courier, or by first class
registered or certified mail, postage prepaid, addressed to such party at the
address set forth below or such other address as may hereafter be designated in
writing by the addressee to the addressor:

Lifetime Brands, Inc.

1000 Stewart Avenue

Garden City, NY 11530

Attention:     Sara A. Shindel, General Counsel & Secretary

Facsimile:    (516) 450-0009

with a copy to (which notice shall not constitute notice to the Company):

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Attention:     David W. Pollak & Andrew Milano

Facsimile:    (212) 309-6001

if to Taylor Parent to:

Taylor Parent, LLC

c/o Centre Partners Management LLC

825 Third Avenue, 40th Floor

New York, NY 10022

Attention:     Bruce Pollack & Michael Schnabel

Facsimile:    (212) 758-1830

with a copy to (which notice shall not constitute notice to Taylor Parent):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention:     Steven J. Williams, Esq.

Facsimile:    (212) 757-3990

If to any other Stockholder, to the address on record with the Company.

 

23



--------------------------------------------------------------------------------

All such notices, requests, consents and other communications shall be deemed to
have been delivered (a) in the case of personal delivery or delivery by
telecopy, on the date of such delivery, (b) in the case of nationally-recognized
overnight courier, on the next Business Day and (c) in the case of mailing, on
the third Business Day following such mailing if sent by certified mail, return
receipt requested.

(d) Entire Agreement. This Agreement, the Escrow Agreement, the Voting
Agreement, the Merger Agreement and the other documents delivered at the Closing
pursuant hereto or thereto (including the Exhibits and Schedules attached hereto
and thereto), contain the entire understanding of the Parties in respect of
their subject matter and supersede all prior agreements and understandings (oral
or written) between the Parties with respect to such subject matter, other than
the Confidentiality Agreement, which shall survive in full force and effect.

(e) Expenses. Except as otherwise expressly provided in Section 2(j), the
Parties shall pay their own fees and expenses, including their own counsel fees,
incurred in connection with this Agreement.

(f) Amendment; Waiver. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
the Company and Taylor Parent (or its Permitted Transferees). No failure to
exercise, and no delay in exercising, any right, power or privilege under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude the exercise of any other
right, power or privilege.

(g) Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns. Except as expressly provided herein, the rights and
obligations of this Agreement may not be assigned by the parties hereto without
the prior written consent of the other parties hereto.

(h) Counterparts. This Agreement may be executed in any number of counterparts
(including by means of facsimile and electronically transmitted portable
document format (pdf) signature pages), each of which shall be an original but
all of which together shall constitute one and the same instrument.

(i) Interpretation; Schedules.

(i) Unless the context of this Agreement otherwise clearly requires,
(i) references to the plural include the singular, and references to the
singular include the plural, (ii) references to one gender include the other
gender, (iii) the words “include”, “includes” and “including” do not limit the
preceding terms or words and shall be deemed to be followed by the words
“without limitation” or “but not limited to”, (iv) the terms “hereof”, “herein”,
“hereunder”, “hereto” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement,
(v) the terms “day” and “days” mean and refer to calendar day(s), (vi) the terms
“year” and “years” mean and refer to calendar year(s), and (vii) all references
to “$” in this Agreement shall be deemed references to United States dollars.

(ii) Unless otherwise set forth in this Agreement, references in this Agreement
to (i) any document, instrument or agreement (including this Agreement)
(A) includes and incorporates all Exhibits, Schedules and other attachments
thereto, (B) includes all documents, instruments or agreements issued or
executed in replacement thereof and (C) means such document, instrument or
agreement, or replacement or predecessor thereto, as amended, modified or
supplemented from time to time in accordance with its terms and in effect at any
given time, and (ii) a particular Law means such Law, as amended, modified,
supplemented or succeeded from time to time. All Article, Section, Exhibit and
Schedule references herein are to Articles, Sections, Exhibits and Schedules of
this Agreement, unless otherwise specified.

(iii) The headings contained herein, and on the Schedules are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement or the Schedules.

 

24



--------------------------------------------------------------------------------

(iv) This Agreement shall not be construed as if prepared by one of the parties
hereto, but rather according to its fair meaning as a whole, as if all parties
hereto had prepared it.

(j) Governing Law; Interpretation. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

(k) Forum Selection and Consent to Jurisdiction; Waiver of Jury Trial.

(i) EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF (A) COURT OF
CHANCERY OF THE STATE OF DELAWARE AND (B) ANY UNITED STATES DISTRICT COURT FOR
THE STATE OF DELAWARE (FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED
HEREBY AND AGREES THAT ALL CLAIMS IN RESPECT OF THE SUIT, ACTION OR OTHER
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT. EACH PARTY HERETO
AGREES TO COMMENCE ANY SUCH SUIT, ACTION OR OTHER PROCEEDING EITHER IN ANY
UNITED STATES DISTRICT COURT FOR THE STATE OF DELAWARE OR IN THE COURT OF
CHANCERY FOR THE STATE OF DELAWARE. EACH PARTY HERETO WAIVES ANY DEFENSE OF
IMPROPER VENUE OR INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR
PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT MIGHT
BE REQUIRED OF ANY OTHER PARTY WITH RESPECT THERETO. ANY PARTY HERETO MAY MAKE
SERVICE ON ANY OTHER PARTY BY SENDING OR DELIVERING A COPY OF THE PROCESS TO THE
PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER PROVIDED FOR THE GIVING OF
NOTICES IN SECTION 8(c), HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AT EQUITY. EACH PARTY
AGREES THAT A FINAL JUDGMENT IN ANY ACTION OR PROCEEDING SO BROUGHT SHALL BE
CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW OR AT EQUITY.

(ii) EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
THAT MAY ARISE HEREUNDER IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES
AND, THEREFORE, EACH SUCH PARTY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS. EACH OF THE PARTIES HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (II) UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) MAKES THIS WAIVER VOLUNTARILY,
AND (IV) ACKNOWLEDGES THAT SUCH OTHER PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED
HEREIN.

(l) Specific Performance.

(i) The parties hereto agree that irreparable damage would occur if any
provision of this Agreement were not performed in accordance with the terms
hereof, that any breach of this Agreement would not be adequately compensated by
monetary damages and that, accordingly, the parties hereto shall be entitled to
specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at Law or in

 

25



--------------------------------------------------------------------------------

equity. Each party hereto hereby agrees not to raise any objections to the
availability of the equitable remedy of specific performance when available
pursuant to the terms of this Agreement to prevent or restrain breaches of this
Agreement by such party and to specifically enforce the terms and provisions of
this Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants and agreements of such party under this Agreement
in accordance with the terms of this Section 8(l). The parties hereto further
agree to waive any requirement for the securing or posting of any bond in
connection with the obtaining of any specific performance or other equitable
relief, this being in addition to any other remedy to which they are entitled at
Law or in equity. The parties hereto have specifically bargained for the right
to specific performance of the obligations hereunder, in accordance with the
terms and conditions of this Section 8(l).

(ii) All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law or equity. Each party hereto further agrees that (A) by
seeking the remedies provided for in this Section 8(l), a party shall not in any
respect waive its right to seek any other form of relief that may be available
to such party under this Agreement or in the event that the remedies provided
for in this Section 8(l) are not available or otherwise are not granted, and
(B) the commencement of any Proceeding pursuant to this Section 8(l) or anything
set forth in this Section 8(l) restrict or limit any party’s right to pursue any
other remedies under this Agreement that may be available then or thereafter.

(iii) Each party hereto further agrees that the only permitted objection that it
may raise in response to any action for equitable relief is that it contests the
existence of a breach or threatened breach of this Agreement.

(m) Time. With regard to all dates and time periods set forth or referred to in
this Agreement, time is of the essence.

(n) Third Party Beneficiaries. Except as otherwise specifically set forth
herein, no provision of this Agreement is intended to confer upon any Person
other than the parties hereto any rights or remedies, legal or equitable,
hereunder, and no other Person other than the parties hereto shall be entitled
to rely thereon.

(o) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party hereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the fullest extent possible.

(p) Assurances of Performance. Each of the Stockholders shall use its
commercially reasonable efforts to cause its respective Related Persons to
comply with the terms of this Agreement applicable thereto (it being understood
that such Stockholder shall be responsible to the Company for any breach of such
terms by any such Related Person).

[Signature Page Follows]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representative of the parties hereto has
caused this Stockholders Agreement to be duly executed and delivered as of the
day and year first above written.

 

LIFETIME BRANDS, INC. By:  

 

  Name:   Title: TAYLOR PARENT, LLC By:  

 

  Name:   Title:

Signature Page to Stockholders Agreement



--------------------------------------------------------------------------------

Schedule I

[To be updated from time to time.]



--------------------------------------------------------------------------------

EXHIBIT A

Fully Diluted Basis

 

2



--------------------------------------------------------------------------------

EXHIBIT B

Form of Irrevocable Resignation

Lifetime Brands, Inc.

Attention: Board of Directors

1000 Stewart Avenue

Garden City, NY 11530

Ladies and Gentlemen:

I refer to the Stockholders Agreement, dated as of [●], 2018, as it may be
amended from time to time by and among Lifetime Brands, Inc., a Delaware
corporation (the “Company”), Taylor Parent, LLC, a Delaware limited liability
company, and the other parties thereto (the “Stockholders Rights Agreement”).
Capitalized terms used but not defined in this letter have the meanings set
forth in the Agreement.

This letter is to confirm that, in accordance with Section 5(b) of the
Stockholders Rights Agreement, I hereby irrevocably tender my resignation as a
member of the Board of Directors of the Company (the “Board”) and each committee
of the Board on which I serve, it being understood that (i) this advance letter
of resignation shall be effective at such time, and subject to the conditions
provided for in Section 5(b) of the Stockholders Rights Agreement, and (ii) this
advance letter of resignation shall be effective only as, if and when accepted
by the Board.

I understand and acknowledge that this advance letter of resignation from the
Board is irrevocable and may not be withdrawn by me at any time.

Sincerely,

[NAME OF DIRECTOR]

 

3